Citation Nr: 1343213	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-17 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran was last afforded a VA examination for his PTSD in November 2009.  Review of the examination report and the evidence received since November 2009 indicates that his PTSD may have worsened in severity since he was last evaluated.  For example, the November 2009 VA examiner noted a GAF score of 60, but recent treatment records show a GAF score of 20 and that the death of his daughter in 2012 worsened his PTSD symptoms.  Significantly, since the November 2009 VA examination report both the Veteran and his attorney have asserted that the Veteran's symptoms have worsened.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the service-connected PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, the record reflects that the Veteran receives on-going treatment for his PTSD.  While this claim is on remand, any outstanding treatment records should be identified and obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159 (c) (1), (2) (2013). 

The Board notes that the increased rating claim currently on appeal is part and parcel of the claim for a TDIU, and as such these claims are inextricably intertwined.  Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the PTSD claim currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify any and all outstanding treatment providers.  With any necessary assistance from the Veteran (i.e. have him complete a release form (VA Form 21- 4142) authorizing VA to request copies of records) attempt to obtain these identified records.  All attempts to secure those records must be documented in the claims file.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2. Obtain all relevant outstanding VA Medical Center treatment records.  All attempts to locate these records must be documented in the claims folder.

3. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.    In particular, the examiner should indicate whether the Veteran's PTSD, either alone or combination with any other service-connected disability, renders him unable to obtain or maintain gainful employment.  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

4. Thereafter, readjudicate the Veteran claims for an increased evaluation for PTSD and for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



